Title: To Thomas Jefferson from Bernard Peyton, 11 February 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
11 Feby 1822
Yours covering fifty three $53 Dollars in District Bank Notes, was recd this morning, & all but the $3 note disposed of at par, this I will also endeavour to get off without loss, mean time, you have credit in a/c for the whole sum.The Milton Boats have all been down within a few days, & now on their return, by the first however, will send you the Ton of Plaister written for, & the 4 Casks Roman Cement.I recd a line shortly since from J. W. McCulloch, Collector at Baltimore, stating, that he had shipd some time before pr the Schr Spartan, your Box of Books, since which I have heard nothing of them, presume however they have been detained by Ice, but will soon be here, when they are, will forward them on to you. Mr McC. said nothing about the charges on the Books.By Johnson, I some time ago sent a package recd from New York for you, which I hope is safely to hand before this. Don’t forget to send Blanks for the renewal of your notes at Bank.With great regard. Dr sir Yours very TrulyB. Peyton